Warner, Judge.
This was a bill filed by the complainant against the defendants, praying for a specific performance of an alleged contract in relation to a tract of land. The complainant alleges that the lot of land was the property of L. B. Clark, at the time of his death, who died leaving a will, by which he appointed his wife and one Bailey, executrix and executor thereof; that in the year 1865, the executors and legatees under said will entered into an agreement to divide the testator’s estate, without any reference to the provisions of the testator’s will; that Franklin Clark, one of the legatees under the will, transferred his interest, as such legatee, to one Austin; that when the division of the estate, under the agreement, took place, Austin received, as his share thereof, lot of land number one hundred and eighty-four, upon his paying to the other parties the sum of $1,500 00 in Confederate money; that afterwards, on the 25th of March, 1865, Austin executed his obligation to the complainant, for the sum of $5,000 00 in Confederate money, or $100 00 in gold, *433which was to be discharged by making him or his heirs a title to lot number one hundred and eighty-four, drawn by Austin, as part of the estate of the deceased testator. It also appears from the complainant’s bill, that this tract of land was sold by the executors of the testator, by virtue of an order of the Court of Ordinary, at public outcry, on the 1st Tuesday in January, 1866, for the sum of $1,150 00, and purchased by Hiram Clark, one of the legatees under the will, who has since sold it to other parties, who had notice of complainant’s claim. There is no allegation in complainant’s bill that, at the time of the alleged division of the testator’s estate, there were no debts due by the testator, or that all the legatees were of full age; but on the contrary, it appears on the face of the bill that one of them was a minor. The prayer of the bill is, that the legatees under the will may be decreed to execute a title to the complainant to lot number one hundred and eighty-four, he offering to pay the value of the $1,500 00, due by Austin, in Confederate money, in February, 1865, the time of the division of the estate. To this bill of complaint the defendants demurred for want of equity. The Court sustained the demurrer and dismissed it. Whereupon, the complainant excepted. There was no error in the Court below in sustaining the demurrer for want of equity, and in dismissing the bill.
Judgment affirmed.